IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kathleen Lombardi,                      :
                     Petitioner         :
                                        :
            v.                          :       No. 208 C.D. 2020
                                        :
Workers' Compensation Appeal            :
Board (UPMC Health Plan, Inc.),         :
                 Respondent             :


PER CURIAM                           ORDER


             NOW,        December 14, 2021, having    considered    Respondent’s

application for reconsideration and Petitioner’s answer in response thereto, the

application is denied.